          Case
          Case 15-10249
               15-10249 Doc
                         Doc             119-3
                                          123 Filed
                                                Filed12/17/18
                                                      10/26/18 Entered
                                                                Entered            12/17/18
                                                                                     10/26/1810:02:41
                                                                                              14:40:16
                       Desc
                        Desc             Main
                                         Proposed
                                              Document
                                                   Order            Page
                                                                    Page            11 of
                                                                                       of 11


                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF VERMONT                                   Filed & Entered
 IN RE:                                         )
                                                                                                  On Docket
       GUY LARIVIERE,                           )     Case No. 15-10249
             Debtor                             )     CHAPTER 13                              December 17, 2018

                             ORDER GRANTING MOTION TO MODIFY PLAN
                                     AND CONFIRMATION ORDER
        The debtor having moved to modify his confirmed Plan pursuant to 11 U.S.C. § 1329 (a), and after

 notice and an opportunity for a hearing, no objections having been filed, and it appearing to the Court that the

 proposed modification is consistent with the provisions of Chapter 13 and is appropriate,

        NOW THEREFORE, the confirmed plan of the debtor dated March 25, 2016 is hereby modified by the

 Modified Plan dated October 26, 2018 as follows, with the modifications to take effect at month 41 of the Plan

 (November 2018):

 Terms of the Plan to be modified:            Prior to modification    After modification

 1.     Monthly payment                                      $1,015.00              $3,760.00

 2.     Plan Term                                            60 months              19 months for
                                                                                    for a total of 60 months
 3.     Lump Sum                                             $6,264.00              $22,008.95 from payments
                                                                                                 already made
 4.     Total to be paid into the Plan                       $62,089.00             $93,448.95

 5.     Debtor’s Attorneys Fees in Plan                      $3,370.00              $3,370.00

 6.     Post-petition Mortgage arrearage                     $_________             $13,983.51
                                                                                    $________

 7.     Dividend to General Unsecured Creditors              $6,191.13 (100%)       $6,191.13 (100%)

 8.     Secured Claims                                       $44,276.98             $72,956.42

 9.     Priority Claims                                      $3,299.31              $3,299.31

        All other terms of the confirmed plan and confirmation order not specifically modified by this order shall

 remain unchanged.

                Dated ____________________

                                              ________________________________
December 17, 2018                             COLLEEN A. BROWN
Burlington, Vermont                           U.S. BANKRUPTCY JUDGE
